Citation Nr: 0309428	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  00-10 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of an injury of the right shoulder, torn ligaments with 
arthralgia and widening of the acromioclavicular joint and 
misplaced clavicle, current rated as 30 percent disabling.

2.  Entitlement to a compensable evaluation for hemorrhoids.

3.  Whether new and material evidence sufficient to reopen 
the veteran's claim for entitlement to service connection for 
chloracne secondary to exposure to Agent Orange has been 
submitted.

4.  Whether new and material evidence sufficient to reopen 
the veteran's claim for entitlement to service connection for 
a right knee disability has been submitted.

5.  Entitlement to service connection for arthritis of the 
spine, legs, knees, and ankles.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

7.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression.

8.  Entitlement to service connection for a nervous disorder 
as secondary to 
service-connected right shoulder disability.

9.  Entitlement to service connection for a skin disorder, 
"jungle rot", of both feet.

10.  Entitlement to service connection for peripheral 
neuropathy as secondary to exposure to Agent Orange.

11.  Entitlement to service connection for bilateral hearing 
loss.

12.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
August 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 [VCAA], Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In order to comply with the tenets of the VCAA, the Board, in 
March 2003, sent a letter to the veteran informing him of the 
VCAA and what the VA would do to assist him with his claim.  
However, in May 2003, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit Court) issued Disabled 
American Veterans v. Secretary of Veterans Affairs,  Nos. 02-
7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 
1, 2003).  In the case, the Federal Circuit Court invalidated 
portions of the Board's development regulation package, to 
include the time limits imposed by the Board noted in the 
Board's VCAA letters.  It was further determined that the 
Board was not allowed to consider additional evidence without 
remanding the case to the agency of original jurisdiction for 
initial consideration and without having a waiver by the 
appellant.  Therefore, in accordance with the instructions 
given by the Federal Circuit Court, this case must be 
remanded to the RO for additional development and issuance of 
a new VCAA letter.  

Additionally, VA has a duty to make reasonable efforts to 
obtain relevant records that the veteran adequately 
identifies.  38 U.S.C.A. § 5103A(b) (West 2002).  Here, at a 
result of the Board's VCAA letter, the veteran informed the 
VA of potentially relevant medical records that were not 
included in the claims folder.  That is, he stated that he 
had received treatment at the Alexandria VA Medical Center 
and also at the Winn Parish Medical Center, from 1998 to the 
present.  It appears that some or nearly all of these records 
have not been obtained and included in the claims folder.  
Therefore, the RO should make arrangements to obtain these 
records on remand, as the duty to assist involves obtaining 
relevant medical reports where indicated by the facts and 
circumstances of the individual case.  See Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992) (VA records are constructively 
part of the record which must be considered); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  These records may assist the VA in 
determining the merits of the veteran's claim and thus should 
be obtained by the RO.  

There is a duty to notify a claimant of information or lay or 
medical evidence necessary to substantiate a claim and to 
indicate what portion of the information or evidence is to be 
provided by the claimant and what part the Secretary will 
attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  
Therefore, with respect to each of his claims for service 
connection and increased ratings, the veteran should be told 
what information or evidence is needed to substantiate his 
claims.  

Further, VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
In this instance, a thorough and contemporaneous medical 
examination which takes into account the records of prior 
medical treatment so that the disability evaluation will be a 
fully informed one should be accomplished in regards to the 
disabilities the veteran has sought service connection 
therefor.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In other 
words, based upon the evidentiary record in the instant case, 
as discussed above, and in light of the applicable provisions 
of the VCAA, it is the Board's opinion that such examinations 
should be afforded the veteran.

In conjunction with the issue involving PTSD, a review of the 
claims folder indicates that the veteran's reported stressors 
have not been confirmed by the RO.  The Board notes that the 
Court held in West v. Brown, 7 Vet. App. 70 (1994), in 
effect, that a psychiatric evaluation based upon an 
incomplete or questionable history is inadequate for rating 
purposes and frustrates the efforts of judicial review.

In the case of Zarycki v. Brown, 6 Vet. App. 91 (1993), the 
Court set forth the framework for establishing the presence 
of a recognizable stressor, which is an essential 
prerequisite to support the diagnosis of PTSD.  The Court's 
analysis consists of two major components:

The first component involves the evidence 
required to demonstrate the existence of 
an alleged stressful event; and

The second involves a determination as to 
whether the stressful event is of the 
quality required to support the diagnosis 
of PTSD.

See also Moreau v. Brown, 9 Vet. App. 389 (1996), Anglin v. 
West, 11 Vet. App. 361, 367 (1998), Gaines v. West, 11 Vet. 
App. 353, 357 (1998), Cohen v. Brown, 10 Vet. App. 128, 138 
(1997), and Suozzi v. Brown, 10 Vet. App. 307 (1997)

With regard to the first component, under 38 U.S.C.A. § 
1154(b) (West 2002), 38 C.F.R. § 3.304 (2002), and the 
applicable VA Manual 21-1 [Department of Veterans Affairs 
Adjudication Procedure Manual, M21-1, paragraph 50.45(e), and 
Woods v. Derwinski, 1 Vet. App. 406 (1991)] provisions, the 
evidence necessary to establish the occurrence of the 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was ". . . engaged 
in combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60 
(1993).

Upon reviewing Zarycki and West, it appears that in 
approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then and only then, the case should be referred for a medical 
examination to determine:

(1)  the sufficiency of the stressor;

(2)  whether the remaining elements 
required to support the diagnosis of PTSD 
have been met; and

(3)  whether there is a link between a 
currently diagnosed PTSD and a recognized 
stressor or stressors in service.

38 C.F.R. § 3.304(f) (2002).

In such a referral, the adjudicators should specify to the 
examiner precisely what stressor or stressors have been 
accepted as established by the record, and the medical 
examiners must be instructed that only those events may be 
considered in determining whether the appellant was exposed 
to a stressor and what the nature of the stressor or 
stressors was to which the appellant was exposed.  In other 
words, if the adjudicators determine that the existence of an 
alleged stressor or stressors in service is not established 
by the record, a medical examination to determine whether 
PTSD due to service is present would be pointless.  Likewise, 
if the examiner(s) render(s) a diagnosis of PTSD that is not 
clearly based upon stressors in service whose existence the 
adjudicators have accepted, the examination would be 
inadequate for rating purposes.

The Board notes further that the veteran has supplied a 
written statement describing the traumatic events he 
experienced in service.  There is no indication in the record 
that the RO attempted to collect additional information 
concerning the alleged stressors.  Hence, additional 
information may need to be obtained.  As such, the claim must 
be remanded for further development of evidence.

Also, even though there appears not to have been a 
determination of the validity of the veteran's stressors, 
psychiatric examinations of the veteran have been 
accomplished.  Yet, there appears to be some discrepancy 
between the VA general medical examination that was performed 
in January 2000, and the VA PTSD examination performed in 
March 2000.  The January 2000 report reveals a diagnosis of 
PTSD; the March 2000 report notes that the veteran has some 
manifestations and symptoms of PTSD but that the doctor was 
unable to diagnosis the veteran as having PTSD.  Thus, there 
appears, on the face of the documents, inconsistent 
diagnoses.  Because of the inconsistent diagnoses, it is 
necessary that an examiner have these records available for 
review so that an informed opinion can be rendered as to the 
veteran's current mental disorder.  Moreover, it is the 
conclusion of the Board that the most recent VA psychiatric 
examination was inadequate, and another examination must be 
conducted, taking into account the records of prior medical 
treatment and inconsistent diagnoses.  See 38 C.F.R. § 4.2 
(2002); see also VAOPGCPREC 20-95.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  Ask the veteran to provide the names 
of all VA medical centers from which he 
has received treatment for his claimed 
disabilities, and to provide the 
approximate dates of treatment.  Obtain 
and associate with the claims file all VA 
treatment records of which the veteran 
provides notice.  Such treatment includes 
treatment subsequent to January 1, 1998, 
to the present.  

Ask the veteran for the names, addresses, 
and approximate dates of treatment from 
all private medical care providers who 
have treated him for his various claimed 
disabilities and disorders, since January 
1, 1998, to the present.  Ask the veteran 
to provide an appropriate release for 
each private care provider. Request the 
veteran's private treatment records for 
his claimed disorders from the care 
providers he identifies.  If requests for 
any private treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2002).

2.  The RO should request that the 
veteran provide another written statement 
concerning his experience in South 
Vietnam, and specifically his duties 
while stationed at the Hue - Phu Bai 
area.  The veteran should be advised that 
this information is vitally necessary to 
obtain supportive evidence on the 
stressful events and he must be asked to 
be as specific as possible.  He should be 
informed that, without such details, an 
adequate search for verifying information 
cannot be conducted.  He should be 
further advised that a failure to respond 
may result in an adverse action against 
his claim.  The RO should note in the 
record the responses provided by the 
veteran.

3.  Upon receipt of the above answers, 
the RO should send those answers, along 
with the statement made by the veteran 
received by the RO on February 23, 2000, 
to the National Personnel Records Center 
(NPRC), if appropriate, and the US Armed 
Services Center for Research of Unit 
Records (USASCRUR).  The RO should ask 
each of the units whether they can 
confirm the presence of the veteran, his 
duties, and any event he comments 
thereon.  Any and all information 
obtained should be included in the claims 
folder for future review.

4.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the appellant was exposed to a stressor 
or stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  In making this determination, 
the attention of the RO is directed to 
the cases of Zarycki and West, and the 
discussion above.  In any event, the RO 
must specifically render a finding as to 
whether the record establishes the 
existence of a stressor or stressors.  
Moreover, the RO must specify what 
stressor or stressors in service it has 
determined are established by the record.  
In reaching this determination, the RO 
should address any credibility questions 
raised by the record.

5.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then the RO 
should arrange for the veteran to be 
examined by a psychiatrist who has not 
previously examined him to determine the 
correct diagnosis of any psychiatric 
disorder.  The RO must specify, for the 
examiner, the stressor or stressors that 
the RO has determined are established by 
the record.  The examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the appellant was exposed to a 
stressor in service.  If the examiner 
determines that the veteran has any 
psychiatric disorder in addition to PTSD, 
the examiners should determine the 
relationship of any such disorders among 
themselves (including etiological origin 
and secondary causation) and specify 
which symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.

If a diagnosis of PTSD is appropriate, 
the examiner should state whether that 
disorder was caused by the in-service 
stressors found to be established for the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  The diagnosis should 
be in accordance with DSM IV.  The entire 
claims folder and a copy of this Remand 
must be made available to and reviewed by 
the examiner prior to the examination.

6.  The veteran should be scheduled for a 
VA neurological examination of his 
extremities in order to specifically 
determine whether the veteran is now 
suffering from peripheral neuropathy.  
The claims folder and a copy of this 
remand are to be made available to the 
examiner to review prior to the 
examination.  Any indicated tests and 
studies should be conducted and all 
findings should be reported in detail.

The examiner is asked to discuss the 
etiology of any neurological disorder of 
the extremities, to include peripheral 
neuropathy.  The examiner is asked to 
express an opinion, supported by adequate 
medical rationale, as to whether it is at 
least as likely as not that any found 
neurological disorder, to include 
peripheral neuropathy of the extremities, 
is related to the veteran's military 
service or to exposure to chemical 
herbicides (Agent Orange) or any disease 
or injury in service.  If a conclusion 
cannot be made concerning whether any 
found neurological disorder is related to 
the veteran's military service, the 
examiner should then discuss the likely 
etiology of each found disability.

7.  The veteran should be scheduled for 
an orthopedic examination of the spine, 
legs, knees, ankles, and shoulders.  All 
necessary tests should be conducted, such 
as range of motion studies and strength 
tests, and the examiner should review the 
results of any testing prior to 
completion of the report.  If x-rays are 
required in order to confirm a diagnosis 
of arthritis, they should be 
accomplished, unless medically contra-
indicated.  The examiner is asked to 
review the service medical records and 
the claims file, as well as a copy of 
this remand.  

If arthritis is diagnosed, the examiner 
is asked to describe all clinical signs 
and symptoms of arthritis and the basis 
for making the diagnosis.  Additionally, 
if arthritis is diagnosed, the examiner 
is asked to state what joints are 
affected and whether it is at least as 
likely as not that any current arthritis 
is related to disease or injury shown in 
the veteran's service medical records.

With respect to the veteran's right 
shoulder, the examiner should specify any 
anatomical damage, and describe any 
functional loss, including the inability 
to perform normal working movements with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should specify any functional 
loss due to pain or weakness, if possible 
measured in degrees of limitation of 
motion, and document all objective 
evidence of those symptoms.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2002).

In addition, the examiner should provide 
an opinion on the degree of any 
functional loss likely to result from a 
flare-up of symptoms or on extended use.  
The examiner should document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  A 
complete rationale for the opinions given 
should be provided.

8.  The veteran should be afforded a VA 
examination by an appropriate specialist 
to determine the nature and severity of 
any hemorrhoids he may now have.  The 
claims file and a copy of this remand 
should be provided to the examiner for 
review in conjunction with the 
examination.  The examination should 
include any diagnostic tests or 
procedures that are deemed necessary for 
an accurate assessment.  The examiner 
should provide a diagnosis for any 
pathology found.

9.  The RO should schedule the veteran 
for an appropriate VA examination to 
evaluate his claimed tinnitus and 
bilateral hearing loss.  The claims 
folder and this remand are to be made 
available to the examiner before the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.

The examiner is asked to express an 
opinion concerning whether the veteran 
has tinnitus and/or bilateral hearing 
loss, and, if so, the etiology of the 
claimed disorders.  The examiner is asked 
to state whether it is at least as likely 
as not that any such disorder is related 
to any in-service disease or injury, 
including occupational noise exposure.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the hearing loss or 
tinnitus, such testing or examination is 
to be done before completion of the 
examination report.

10.  The veteran should be afforded a 
special dermatology examination in order 
to determine whether the veteran now 
suffers from "jungle rot" of the feet.  
All indicated special studies should be 
accomplished and the examiner should set 
forth reasoning underlying the final 
diagnosis.  Color photographs should be 
taken of any areas affected by any found 
dermatological abnormality.  The examiner 
should comment on what symptoms and 
manifestations can be attributed to the 
veteran's military service, including the 
exposure to chemical herbicides.  The 
claims folder and this Remand are to be 
made available to the examiner for review 
before the examination.

11.  Following completion of the above 
development, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
medical reports.  If the requested 
examinations do not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the reports must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2002); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

12.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002) are fully complied with and 
satisfied.

Thereafter, the RO should readjudicate the claims.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



